Title: From George Washington to Robert Morris, 4 February 1783
From: Washington, George
To: Morris, Robert


                        
                            Sir
                            Head Quarters Feby 4 1783
                        
                        I have the honor to acknowledge the recet of your Letter of the 28 January inclosing one Thousand Dollars (in
                            Notes) for Coll Varick—whose Receipt shall be obtained and transmitted agreably to your desire.
                        I cannot omit mentioning that the Officer of the Detachment sent from Phila. with Marine Prisoners—Reports—that no Arrangemint having been made for their Subsistence on the Road—both Guard & Prisoners were in the most
                            distressed situation for want of Provisions. with great Regard I have the honor to be. 
                    